      Case 2:19-cv-01811-TLN-AC Document 7 Filed 07/29/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT E. COLEMAN,                                 No. 2:19-cv-1811 AC P
12                         Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                         Defendants.
17

18           Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

19   has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. He has also filed

20   a motion for a temporary restraining order or preliminary injunction. ECF No. 2.

21      I.         Three Strikes Analysis

22           Plaintiff seeks leave to proceed in forma pauperis under 28 U.S.C. § 1915(a). ECF No. 4.

23   The Prison Litigation Reform Act of 1995 (PLRA) permits any court of the United States to

24   authorize the commencement and prosecution of any suit without prepayment of fees by a person

25   who submits an affidavit indicating that the person is unable to pay such fees. However,

26                    [i]n no event shall a prisoner bring a civil action or appeal a
                      judgement in a civil action or proceeding under this section if the
27                    prisoner has, on 3 or more occasions, while incarcerated or detained
                      in any facility, brought an action or appeal in a court of the United
28                    States that was dismissed on the grounds that it is frivolous,
         Case 2:19-cv-01811-TLN-AC Document 7 Filed 07/29/20 Page 2 of 5

 1                  malicious, or fails to state a claim upon which relief may be granted,
                    unless the prisoner is under imminent danger of serious physical
 2                  injury.
 3

 4   28 U.S.C. § 1915(g). The plain language of the statute makes clear that a prisoner is precluded

 5   from bringing a civil action or an appeal in forma pauperis if the prisoner has brought three

 6   frivolous actions and/or appeals (or any combination thereof totaling three). Rodriguez v. Cook,

 7   169 F.3d 1176, 1178 (9th Cir. 1999). “[Section] 1915(g) should be used to deny a prisoner’s [in

 8   forma pauperis] status only when, after careful evaluation of the order dismissing an action, and

 9   other relevant information, the district court determines that the action was dismissed because it

10   was frivolous, malicious or failed to state a claim.” Andrews v. King, 398 F.3d 1113, 1121 (9th

11   Cir. 2005). “[W]hen a district court disposes of an in forma pauperis complaint ‘on the grounds

12   that [the claim] is frivolous, malicious, or fails to state a claim upon which relief may be granted,’

13   such a complaint is ‘dismissed’ for purposes of § 1915(g) even if the district court styles such

14   dismissal as denial of the prisoner’s application to file the action without prepayment of the full

15   filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008) (second alteration in original).

16   Dismissal also counts as a strike under § 1915(g) “when (1) a district court dismisses a complaint

17   on the ground that it fails to state a claim, (2) the court grants leave to amend, and (3) the plaintiff

18   then fails to file an amended complaint” regardless of whether the case was dismissed with or

19   without prejudice. Harris v. Mangum, 863 F.3d 1133, 1142-43 (9th Cir. 2017).

20           The complaint admits, and inspection of other cases filed by plaintiff in this court

21   confirms, that at least three cases brought by plaintiff qualify as strikes under § 1915(g). The

22   court takes judicial notice of the following lawsuits filed by plaintiff:1

23           1. Coleman v. CDCR, E.D. Cal. No. 1:09-cv-2192 SKO (complaint dismissed on July 1,

24              2011, with prejudice for failure to state a claim and held to constitute a strike under 28

25   1
       The court “may take notice of proceedings in other courts, both within and without the federal
26   judicial system, if those proceedings have a direct relation to matters at issue.” United States ex
     rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992)
27   (citation and internal quotation marks omitted) (collecting cases); Fed. R. Evid. 201(b)(2) (court
     may take judicial notice of facts that are capable of accurate determination by sources whose
28   accuracy cannot reasonably be questioned).
                                                        2
      Case 2:19-cv-01811-TLN-AC Document 7 Filed 07/29/20 Page 3 of 5

 1                 U.S.C. § 1915(g))
 2            2. Coleman v. California Department of Corrections and Rehabilitation, E.D. Cal. No.
 3                 1:11-cv-1587 RRB (complaint dismissed on November 12, 2014, without leave to
 4                 amend and with prejudice for failure to state a claim and held to constitute a strike
 5                 under 28 U.S.C. § 1915(g))
 6            3. Coleman v. Moon, E.D. Cal. No. 1:12-cv-1471 DLB (complaint dismissed on January
 7                 8, 2014, with prejudice for failure to state a claim and held to constitute a strike under
 8                 28 U.S.C. § 1915(g))
 9            All of the preceding cases were dismissed well before the instant action was filed on
10   September 8, 2019, and none of the strikes have been overturned. Therefore, this court finds that
11   plaintiff is precluded from proceeding in forma pauperis unless he is “under imminent danger of
12   serious physical injury.” 28 U.S.C. § 1915(g). To satisfy the exception, plaintiff must have
13   alleged facts that demonstrate that he was “under imminent danger of serious physical injury” at
14   the time of filing the complaint. Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007)
15   (“[I]t is the circumstances at the time of the filing of the complaint that matters for purposes of
16   the ‘imminent danger’ exception to § 1915(g).”); see also, Abdul-Akbar v. McKelvie, 239 F.3d
17   307, 312-14 (3rd Cir. 2001); Medberry v. Butler, 185 F.3d 1189, 1192-93 (11th Cir. 1999);
18   Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998); Banos v. O’Guin, 144 F.3d 883, 885 (5th
19   Cir. 1998).
20            Although plaintiff makes conclusory assertions that he under imminent danger of serious
21   physical injury (ECF No. 1 at 8), the most recent conduct he alleges took place in 2016 and at a
22   prison he was no longer housed at when he filed his complaint (id. at 8-19). These allegations do
23   not demonstrate an imminent risk of serious physical injury at the time of filing, and the
24   undersigned will therefore recommend that plaintiff be required to pay the filing fee in full or
25   have the complaint dismissed.
26      II.        Motion for Temporary Restraining Order or Preliminary Injunction
27            A temporary restraining order is an extraordinary measure of relief that a federal court
28   may impose without notice to the adverse party if, in an affidavit or verified complaint, the
                                                           3
       Case 2:19-cv-01811-TLN-AC Document 7 Filed 07/29/20 Page 4 of 5

 1   movant “clearly show[s] that immediate and irreparable injury, loss, or damage will result to the
 2   movant before the adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A). The
 3   standard for issuing a temporary restraining order is essentially the same as that for issuing a
 4   preliminary injunction. Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7
 5   (9th Cir. 2001) (stating that the analysis for temporary restraining orders and preliminary
 6   injunctions is “substantially identical”).
 7           “A plaintiff seeking a preliminary injunction must establish [(1)] that he is likely to
 8   succeed on the merits, [(2)] that he is likely to suffer irreparable harm in the absence of
 9   preliminary relief, [(3)] that the balance of equities tips in his favor, and [(4)] that an injunction is
10   in the public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008) (citations
11   omitted). The Ninth Circuit has held that “‘serious questions going to the merits’ and a balance
12   of hardships that tips sharply towards the plaintiff can support issuance of a preliminary
13   injunction, so long as the plaintiff also shows that there is a likelihood of irreparable injury and
14   that the injunction is in the public interest,” even if the moving party cannot show that he is likely
15   to succeed on the merits. Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir.
16   2011). Under either formulation of the principles, preliminary injunctive relief should be denied
17   if the probability of success on the merits is low. Johnson v. Cal. State Bd. of Accountancy, 72
18   F.3d 1427, 1430 (9th Cir. 1995) (“‘[E]ven if the balance of hardships tips decidedly in favor of
19   the moving party, it must be shown as an irreducible minimum that there is a fair chance of
20   success on the merits.’” (quoting Martin v. Int’l Olympic Comm., 740 F.2d 670, 675 (9th Cir.
21   1984))).
22           As in the complaint, the most recent conduct alleged in the motion for temporary
23   restraining order or preliminary injunction took place in 2016, and the most recent documentation
24   attached to the motion also dates from 2016. ECF No. 2. Given how long ago the alleged
25   conduct took place, and the age of the supporting evidence submitted, the court cannot find that
26   plaintiff has demonstrated that he is at risk of suffering immediate and irreparable harm and the
27   motion should be denied.
28   ////
                                                          4
      Case 2:19-cv-01811-TLN-AC Document 7 Filed 07/29/20 Page 5 of 5

 1      III.      Plain Language Summary of this Order for a Pro Se Litigant
 2             You have at least three strikes under § 1915(g) and cannot be granted in forma pauperis
 3   status unless you show the court that you were in imminent danger of serious physical injury at
 4   the time you filed the complaint. You have not shown that you were in imminent danger of
 5   serious physical injury and so it is being recommended that your motion to proceed in forma
 6   pauperis be denied and you be required to pay the whole filing fee at one time.
 7             Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall randomly
 8   assign a United States District Judge to this action.
 9             IT IS FURTHER RECOMMENDED that:
10             1. Plaintiff’s motions to proceed in forma pauperis (ECF Nos. 4) be denied and plaintiff
11   be ordered to pay the entire $400.00 in required fees within thirty days or face dismissal of the
12   case.
13             2. Plaintiff’s motion for temporary restraining order or preliminary injunction (ECF No.
14   2) be denied.
15             These findings and recommendations are submitted to the United States District Judge
16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
17   after being served with these findings and recommendations, plaintiff may file written objections
18   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
19   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
20   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
21   (9th Cir. 1991).
22   DATED: July 28, 2020
23

24

25

26

27

28
                                                        5
